DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,240,110.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the instant claims is anticipated by the patented claims.  For example, compare instant 1 and patented claim 1:

U.S. Pat. 11,240,110
App. No. 17/567,115
1. A method performed by a processing resource of a Secure Orchestration and Automated Response (SOAR) node of a hierarchy of a plurality SOAR nodes of a SOAR deployment, the method comprising:
1. A method for controlling data flow propagation within a hierarchy of a plurality Secure Orchestration and Automated Response (SOAR) nodes, the method comprising:

controlling data flow propagation within the hierarchy, wherein the hierarchy includes a plurality of tiers, wherein each particular SOAR node of the plurality of SOAR nodes has a tenant identifier (ID) that uniquely identifies the particular SOAR node within the SOAR deployment, and wherein said controlling includes:
wherein the tenant identifier of the parent SOAR node uniquely identifies the parent SOAR node within a deployment of the plurality of SOAR nodes; and
	responsive to creation of a record by the SOAR node:

	when there exists a parent tier of the plurality of tiers immediately above the SOAR node in the hierarchy,
determining, by a processing resource of a given SOAR node, an existence of a parent tier in the hierarchy of the plurality of SOAR nodes immediately above the given SOAR node in the hierarchy;
upon determining the existence of the parent tier in the hierarchy of the plurality of SOAR nodes immediately above the given SOAR node in the hierarchy,
setting a parent-tenant ID (PID) of the record to the tenant ID of a parent SOAR node of the plurality of SOAR nodes associated with the parent tier;
setting, by the processing resource of the given SOAR node, a parent-tenant identifier of the record to a tenant identifier of a parent SOAR node of the plurality of SOAR nodes associated with the parent tier,
otherwise, setting the PID to the tenant ID of the SOAR node;

	when there exists a child tier of the plurality of tiers immediately below the SOAR node in the hierarchy, setting a child-tenant ID (CID) of the record to the tenant ID of a child SOAR node of the plurality of SOAR nodes associated with the child tier; otherwise, setting the CID to the tenant ID of the SOAR node; and

	maintaining a set of propagation rules for the SOAR node relating to permissibility of propagation of the record within the hierarchy; and
	during propagation of the record by the SOAR node, updating the PID and the CID of the record.
updating, by the processing resource of the given SOAR node, at least the parent-tenant identifier of the record within a set of propagation rules for the given SOAR node relating to permissibility of propagation of a record within the hierarchy of the plurality of SOAR nodes.


Independent claims 11 and 19 of the instant application are parallel in scope to instant claim 1, and are similarly anticipated by the patented claims.  Dependent claims 2-10, 12-18, and 20-22 of the instant application are also anticipated by the patented claims.  Accordingly, claims 1-22 of the instant application are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the record" in lines 8 and 13.  There is insufficient antecedent basis for this limitation in the claim, as the claim does not previously recite a record.  Examiner suggests the amendment “a record” in line 8, but notes the recitation of “a record” in line 14, as well as reference to “the record” in dependent claims 2-4 and 8-10, and suggests amending the claim language in a way that does not raise further issues with these recitations.  Claims 2-10 are rejected as depending from claim 1 and under the same rationale.

Claim 11 recites the limitation "the record" in lines 11 and 14.  There is insufficient antecedent basis for this limitation in the claim, as the claim does not previously recite a record.  Examiner suggests the amendment “a record” in line 11, but notes the recitation of “a record” in line 15, as well as reference to “the record” in dependent claims 12-14 and 18, and suggests amending the claim language in a way that does not raise further issues with these recitations.  Claims 12-18 are rejected as depending from claim 11 and under the same rationale.

Claim 19 recites the limitation "the record" in lines 8 and 12.  There is insufficient antecedent basis for this limitation in the claim, as the claim does not previously recite a record.  Examiner suggests the amendment “a record” in line 8, but notes the recitation of “a record” in line 13, as well as reference to “the record” in dependent claims 20-22, and suggests amending the claim language in a way that does not raise further issues with these recitations.  Claims 20-22 are rejected as depending from claim 19 and under the same rationale.

Allowable Subject Matter
Claims 1-22 are objected to as being allowable if amended to overcome the above rejections under 35 U.S.C. 112, and upon the filing of a proper terminal disclaimer to overcome the double patenting rejection above.

The following is a statement of reasons for the indication of allowable subject matter:

The prior art does not teach a hierarchy of SOAR nodes, and record propagation through the use of rules in the specific manner claimed, including the setting of a parent-tenant identifier according to an associated node’s position in the hierarchy and its surrounding parent tiers.  That is, the prior art of record does not teach, suggest, or render obvious the specific method, system, and product as set forth in the Specification, ¶[0047]-[0065], Fig. 3A and 3B, and recited in independent claims 1, 11, and 19, in particular comprising:
determining, by a processing resource of a given SOAR node, an existence of a parent tier in the hierarchy of the plurality of SOAR nodes immediately above the given SOAR node in the hierarchy;
upon determining the existence of the parent tier in the hierarchy of the plurality of SOAR nodes immediately above the given SOAR node in the hierarchy, setting, by the processing resource of the given SOAR node, a parent-tenant identifier of the record to a tenant identifier of a parent SOAR node of the plurality of SOAR nodes associated with the parent tier. wherein the tenant identifier of the parent SOAR node uniquely identifies the parent SOAR node within a deployment of the plurality of SOAR nodes; and
updating, by the processing resource of the given SOAR node, at least the parent-tenant identifier of the record within a set of propagation rules for the given SOAR node relating to permissibility of propagation of a record within the hierarchy of the plurality of SOAR nodes (claim 1; similarly recited in claims 11 and 19).

	These limitations, in conjunction with the other limitations of the independent claims, are allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R MANIWANG whose telephone number is (571)270-7257. The examiner can normally be reached 8:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571) 272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH R MANIWANG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441